Name: Council Implementing Regulation (EU) 2018/898 of 25 June 2018 implementing Regulation (EU) No 401/2013 concerning restrictive measures in respect of Myanmar/Burma
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  civil law;  politics and public safety;  international affairs;  rights and freedoms;  defence
 Date Published: nan

 25.6.2018 EN Official Journal of the European Union LI 160/1 COUNCIL IMPLEMENTING REGULATION (EU) 2018/898 of 25 June 2018 implementing Regulation (EU) No 401/2013 concerning restrictive measures in respect of Myanmar/Burma THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 401/2013 of 2 May 2013 concerning restrictive measures in respect of Myanmar/Burma and repealing Regulation (EC) No 194/2008 (1), and in particular Article 4i thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 2 May 2013, the Council adopted Regulation (EU) No 401/2013. (2) On 26 February 2018, the Council adopted conclusions condemning the ongoing widespread, systematic grave human rights abuses committed by the Myanmar/Burma military and security forces. The conclusions called for proposals for targeted restrictive measures against senior military officers of the Myanmar Armed Forces (Tatmadaw). (3) On 26 April 2018, the Council adopted Regulation (EU) 2018/647 (2) which provides a legal framework for targeted restrictive measures against certain natural persons from the Myanmar Armed Forces (Tatmadaw) and the Border Guard Police responsible for serious human rights violations, for obstructing the provision of humanitarian assistance to civilians in need and for obstructing the conduct of independent investigations into alleged serious human rights violations or abuses. (4) In view of the situation in Myanmar/Burma and the responsibility for human rights violations committed by parts of the Myanmar Armed Forces (Tatmadaw) and the Border Guard Police, seven persons should be included in the list of natural and legal persons, entities and bodies subject to restrictive measures in Annex IV to Regulation (EU) No 401/2013. (5) Annex IV to Regulation (EU) No 401/2013 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EU) No 401/2013 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Luxembourg, 25 June 2018. For the Council The President F. MOGHERINI (1) OJ L 121, 3.5.2013, p. 1. (2) Council Regulation (EU) 2018/647 of 26 April 2018 amending Regulation (EU) No 401/2013 concerning restrictive measures in respect of Myanmar/Burma (OJ L 108, 27.4.2018, p. 1). ANNEX The following persons are added to the list of natural and legal persons, entities and bodies set out in Annex IV to Regulation (EU) No 401/2013: Name Identifying information Reasons Date of listing 1. Aung Kyaw Zaw Date of birth: 20 August 1961 Passport No: DM000826 Date of issue: 22 November 2011 Date of expiry: 21 November 2021 National Identification Number: BC 17444 Lieutenant General Aung Kyaw Zaw was the Commander of the Bureau of Special Operations No. 3 of the Myanmar Armed Forces (Tatmadaw) from August 2015 to the end of 2017. The Bureau of Special Operations No. 3 oversaw the Western Command and, in that context, Lieutenant General Aung Kyaw Zaw is responsible for the atrocities and serious human rights violations committed against Rohingya population in Rakhine State by the Western Command during that period. These include unlawful killings, sexual violence and systematic burning of Rohingya houses and buildings. 25.6.2018 2. Maung Maung Soe Date of birth: March 1964 National Identification Number: Tatmadaw Kyee 19571 Major General Maung Maung Soe was the Commander of the Western Command of the Myanmar Armed Forces (Tatmadaw) from October 2016 to 10 November 2017 and oversaw the military operations in Rakhine State. In that context, he is responsible for the atrocities and serious human rights violations committed against Rohingya population in Rakhine State by the Western Command during that period. These include unlawful killings, sexual violence and systematic burning of Rohingya houses and buildings. 25.6.2018 3. Than Oo Date of birth: 12 October 1973 National Identification Number: BC 25723 Brigadier General Than Oo is the Commander of the 99th Light Infantry Division of the Myanmar Armed Forces (Tatmadaw). In that context, he is responsible for the atrocities and serious human rights violations committed against Rohingya population in Rakhine State in the second half of 2017 by the 99th Light Infantry Division. These include unlawful killings, sexual violence and systematic burning of Rohingya houses and buildings. 25.6.2018 4. Aung Aung National Identification Number: BC 23750 Brigadier General Aung Aung is the Commander of the 33rd Light Infantry Division of the Myanmar Armed Forces (Tatmadaw). In that context, he is responsible for the atrocities and serious human rights violations committed against Rohingya population in Rakhine State in the second half of 2017 by the 33rd Light Infantry Division. These include unlawful killings, sexual violence and systematic burning of Rohingya houses and buildings. 25.6.2018 5. Khin Maung Soe Major General Khin Maung Soe is the Commander of the 15th Light Infantry Division of the Myanmar Armed Forces (Tatmadaw), under which Infantry Battalion No. 564. In that context, he is responsible for the atrocities and serious human rights violations committed against Rohingya population in Rakhine State in the second half of 2017 by the 15th Light Infantry Division, in particular by Infantry Battalion No. 564. These include unlawful killings, sexual violence and systematic burning of Rohingya houses and buildings. 25.6.2018 6. Thura San Lwin Date of birth: 1957 Brigadier General Thura San Lwin was the Commander of the Border Guard Police from October 2016 until early October 2017. In that context, he is responsible for the atrocities and serious human rights violations committed against Rohingya population in Rakhine State by the Border Guard Police during that period. These include unlawful killings and systematic burning of Rohingya houses and buildings. 25.6.2018 7. Thant Zin Oo Thant Zin Oo is the Commander of the 8th Security Police Battalion. In that context, he is responsible for the atrocities and serious human rights violations committed against Rohingya population in Rakhine State in the second half of 2017 by the 8th Security Police Battalion. The serious human rights violations include unlawful killings and systematic burning of Rohingya houses and buildings. Those violations were conducted in conjunction with and in direct support of the 33rd Light Infantry Division of the Myanmar Armed Forces (Tatmadaw) led by Brigadier General Aung Aung. Thant Zin Oo is therefore associated with listed person, Brigadier General Aung Aung. 25.6.2018